Citation Nr: 0702252	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-12 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1962 to March 1963 and from September 
1963 to September 1966.  He had service in the Dominican 
Republic, and his awards and decorations included the Armed 
Forces Expeditionary Medal.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2004 rating action by the RO.


FINDING OF FACT

The veteran does not have a verified stressor to support his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD is not the result of disease or injury or other event 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for PTSD.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in March 2004, June 2004, July 2005, and/or 
December 2005, the RO informed the veteran that in order to 
establish service connection for PTSD, he had to have medical 
evidence diagnosing that disorder; a link, established by 
medical evidence, between the current symptoms and an 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

The RO notified the veteran of the following:  (1) the 
information and evidence not of record that was necessary to 
substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records and 
records of his treatment by private health care providers; 
and (4) the need to furnish VA any other information or 
evidence in the veteran's possession that pertained to his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statement of the Case (SSOC) set forth the text of those laws 
and regulations.  Moreover, the SOC and SSOC notified the 
veteran of the evidence which had been obtained in support of 
the veteran's appeal.  

Following such notices, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal.  Thus, the veteran has 
been given ample opportunity to participate in the 
development of his appeal.  
In assisting the veteran, the Board is also aware of the 
considerations of the need to notify him of the criteria for 
assigning a disability rating and an effective date for the 
award of benefits should service connection be awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice sent to the veteran in March 2006.  Although that 
was well-after the RO initially denied the veteran's claim, 
such timing was not prejudicial to the veteran's claim.  
Indeed, when service connection is denied, no disability 
rating or effective date will be assigned.  Therefore, the 
absence of any earlier notification is, effectively, moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support any of his 
claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim of service connection 
for PTSD.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  



II.  The Facts and Analysis

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the criteria 
set forth in the Diagnostic and Statistical Manual of the 
American Psychiatric Association, 4th edition (DSM-IV); a 
link, established by medical evidence, between the current 
symptoms and an inservice stressor; and credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a 
traumatic event" in which "the person 
experienced, witnessed, or was confronted 
with an event or events that involved 
actual or a threatened death or serious 
injury, or a threat to the physical 
integrity of self or others" and (2) "the 
person's response [must have] involved 
intense fear, helplessness, or horror.

Cohen, 10 Vet. App. at 141.  (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Pentecost, 
16 Vet. App. at 127.
In this case, a report from J. C. L., M.D., dated in February 
2004, shows that the veteran has a diagnosis of PTSD.  Dr. L. 
relates such diagnosis to the veteran's combat experiences in 
the Dominican Republic in service in 1965 and 1966.  Such 
experiences reportedly included the veteran's role and 
responsibility as an artillery gunner, as well as his 
experiences on patrol and on guard duty.  

In June and November 2004, two former fellow servicemen, one 
of whom had been the veteran's supervisor in the Dominican 
Republic, variously reported that during his duty in the 
Dominican Republic, the veteran had gone on patrol and had 
performed house-to-house searches.  During that time, they 
also reported the veteran had received fire and had seen dead 
bodies burned in the streets. 

Despite the stressors reported by Dr. L. and the two former 
fellow service members,  they do not report a specific event 
or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others and a response by the veteran involving 
intense fear, helplessness, or horror.

Although he was trained as field artillery crewman, the 
veteran's service personnel records show that he served in 
the Dominican Republic as a cook's helper.  Indeed, despite 
the references to combat, the veteran has no awards or 
decorations or other indicators in his service personnel 
records that he participated in combat.  

In July 2004, the veteran reiterated that his duties in the 
Dominican Republic  included patrolling and house-to-house, 
as well as his duties in artillery.  He also described an 
event in which he had seen a fellow solder shot in the neck.  

The RO sent the veteran several letters requesting the 
details of his stressors, including a two month date range in 
which the claimed stressful event occurred; his unit of 
assignment at the time of the stressful event; and the 
geographic location where the stressful event took place.  

Indeed, in a letter dated in July 2005, the RO specifically 
requested such information with respect to the stressors 
cited in Dr. L.'s report and the veteran's eyewitness account 
of a fellow soldier being shot in the neck.
The RO noted that such information was necessary to obtain 
supportive evidence of the stressful event(s) and that a 
failure to respond or an incomplete response could result in 
denial of his claim of service connection for PTSD.

However, in August 2005, the veteran stated that he had no 
additional information or evidence to submit.

Despite the veteran's response, the RO forwarded the case to 
its Veterans Service Representative (Appeals Section), who 
was the liaison with United States Armed Services Center for 
Unit Records Research (USASCURR, now the U. S. Army and Joint 
Services Records Research Center (JSRRC)).  Then, as now, 
USASCURR stored numerous records, such as unit histories, 
which could help to establish the actual occurrence of a 
stressor.  

The liaison reviewed the RO's efforts to verify the stressor 
and noted that the information obtained was insufficient to 
send to USASCURR for further development.  Indeed, she 
concluded that all efforts to obtain the needed information 
had been exhausted and that any further attempts would be 
futile.

Nevertheless, in December 2005, the RO made a final attempt 
to obtain the necessary stressor information from the 
veteran.  The RO repeated the need for the information and 
evidence with respect to the stressors cited in Dr. L.'s 
report and the veteran's eyewitness account of a fellow 
soldier being shot in the neck.  The RO also requested 
information and evidence with respect to the veteran's report 
of burning dead bodies.

However, in December 2005 and in January and March 2006, the 
veteran again responded that he had no additional information 
or evidence to submit.  

In light of the foregoing, the Board finds that the veteran 
has failed to cooperate fully with VA's reasonable efforts to 
obtain relevant records from Federal agency or VA custodians.  
Indeed, he has failed to provide enough information or 
evidence to conduct a search of the corroborative records or 
to otherwise assist in substantiating his claimed stressors.  
38 C.F.R. § 3.159(c)(2).
In this regard, the United States Court of Appeals for 
Veterans Claims has stated that the duty to assist is not a 
one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
While the VA has a duty to assist the veteran in the 
development of his claim, VA's duty is just what it states, a 
duty to assist, not a duty to prove a claim with the claimant 
only in a passive role.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 
(1991). 

Therefore, although the veteran has a diagnosis of PTSD, he 
cannot meet the criteria for service connection for that 
disorder.  Accordingly, the appeal is denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


